DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
 
Response to Amendment
Support for the amendments to claims 1, 3, 4, 11, and 12 can be found in Applicant’s Figs. 3-4 and original claims 1-12.
The amendments to the claims have been entered.
	
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot due to the amendment to the claims.
Applicant’s arguments with respect to claim 12 has been considered and are persuasive. However, a new rejection has been made in view of Jung et al (US 20210344074 A1, hereinafter referred to as Jung ‘074) in view Nakamura et al (US 20190214618 A1) and further in view of Kenney et al (US 20160359211 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 depends upon claim 1. Claim 1 recites “wherein the accommodating portion includes a first side, opposite to a second side, and a third side on which an electrode lead and a sealing portion are formed”.
Therefore, claim 4’s recitation of  “wherein the sealing portion is formed on the first side” does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”) in view of Jung et al (WO2019017637A1 using US 20200365836 A1 as an English equivalent, hereinafter referred to as Jung ‘836).
Regarding claim 1, Lee ‘565 discloses a battery module comprising at least one battery cell (secondary cells 110 in Figs. 2-3 and 5) including two electrode leads disposed in directions opposite to each other (see Figs. 2-5, “For example, as shown in FIGS. 2 and 4, the secondary cells 110 may include electrode leads having different polarities on both the front and rear sides thereof”, P73); a first plate (cooling pate 200 in Figs. 1-3) disposed on one side of the at least one battery cell to dissipate heat generated by the at least one battery cell externally (P55); and a second plate (upper plate 700 in Figs. 1-3) disposed on the other side of the at least one battery cell to dissipate heat generated by the at least one battery cell externally (P85, 87, while Lee ‘565 teaches the upper plate can comprise a specific material such as steel, this material is still metal and would still dissipate heat to some extent. The extent of heat dissipation of the first and second plate is not described by the claims, therefore the broadest reasonable interpretation of a plate to dissipate heat has been used to meet the limitations to the claims. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963)).
Lee discloses wherein the at least one battery cell comprises an accommodating portion in which an electrode assembly is accommodated (P51). Lee ‘565 discloses wherein the accommodating portion includes a first side, opposite to a second side, and a third side on which an electrode lead and a sealing portion are formed (see Fig. 4, P53). However, Lee ‘565 does not disclose wherein the second side, opposite to the first side, is not formed with the sealing portion, wherein the at least one battery cell is disposed such that the second side of the accommodating portion faces the first plate, and wherein each electrode lead of the at least one battery cell is disposed between the first side and the second side, and is disposed to be biased toward the second side.
In a similar field of endeavor, Jung ‘836 teaches a pouch-type secondary battery including an accommodating portion (accommodating portions 310a and 310b in Figs. 5-9) and a sealing portion (upper sealing portion 320, lower sealing portion 330, and side sealing portion 350 in Figs. 5-9). Jung ‘836 teaches the accommodating portion includes a first side, opposite to a second side, and a third side on which an electrode lead and a sealing portion are formed, wherein the second side, opposite to the first side, is not formed with the sealing portion, wherein each electrode lead of the at least one battery cell is disposed between the first side and the second side, and is disposed to be biased toward the second side (see annotated Jung ‘836 Fig. 9 below).

    PNG
    media_image1.png
    483
    643
    media_image1.png
    Greyscale

Annotated Jung ‘836 Fig. 9
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the battery cell of Lee ‘565 with the battery cell of Jung ‘836 because they are known equivalents of each other, and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).
Further, Jung ‘836 teaches a flat bottom surface in the pouch type secondary battery according to the present disclosure is advantageous in edge cooling type cooling (P80). Jung ‘836 teaches there is no protruding portion protruding from a bottom surface (a surface corresponding to the side surface of the electrode assembly inserted into the inserting portion) of the pouch type secondary battery even after sealing, the bottom surface can be adhered to a cooling member, and thus cooling performance of the module/pack of an edge cooling type can be improved (P33).
Therefore one of ordinary skill in the art would ensure wherein the at least one battery cell is disposed such that the second side of the accommodating portion faces the first plate given that Jung teaches it can improve cooling performance of a battery module.

Regarding claim 2, Lee ‘565 discloses wherein the at least one battery cell is disposed to be orthogonal to the first plate and the second plate, and the first plate is disposed on a lower surface of the at least one battery cell (see Lee ‘565 Fig. 2).

Regarding claim 3, modified Lee ‘565 meets the limitation wherein the sealing portion is only formed on three sides of the accommodating portion (see Jung Fig. 9).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”) in view of Jung et al (WO2019017637A1 using US 20200365836 A1 as an English equivalent, hereinafter referred to as Jung ‘836) as applied to claim 3, and further in view of Kim (US 20130216896 A1).
Regarding claim 5, modified Lee ‘565 is silent to the limitation wherein the sealing portion is fixed by an adhesive member, after a portion of the sealing portion is folded at least once.
In the same field of endeavor, Kim teaches that, generally, a pouch for a secondary battery has a multi-layered structure including a metal layer and insulating layers covering surfaces of the metal layer (P35). Kim teaches if edges of the pouch are not adhered to each other using a separate tape, the metal layer may be exposed to the outside, resulting in a risk of an electrical short (P35).
Kim teaches a pouch type battery (100 in Fig. 2) that includes a pouch (140 in Fig. 2) and a photocurable adhesive (150 in Figs. 2-3, P37). Kim teaches adhesion parts (140a in Fig. 1) are parts extending from the opposing edges of the pouch (P49). Kim teaches the adhesion parts are bent and fixed to the opposing sides of the pouch by the photocurable adhesive (P49). Kim teaches the photocurable adhesive may prevent metal layers (141a and 142a in Fig. 3) of the adhesion parts from being exposed to the outside, thereby preventing an electrical short circuit that may occur between the metal layers and external devices (P55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the battery module of modified Lee ‘565 and provided the sealing portion to be fixed by an adhesive member, such as the photocurable adhesive as taught by Kim, after a portion of the sealing portion is folded at least once, as taught by Kim’s bending of the adhesion parts before fixing by the photocurable adhesive. This modification would be made with the reasonable expectation that it would allow for the successful prevention of an electrical short circuit between the at least one battery cell and other devices within the battery module. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).

   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”) in view of Jung et al (WO2019017637A1 using US 20200365836 A1 as an English equivalent, hereinafter referred to as Jung ‘836) as applied to claim 1, further in view of King et al (US 20050047955 A1).
Regarding claim 6, Lee ‘565 teaches wherein the cooling plate (200, drawn to the first plate) can be made of aluminum. Lee’565 teaches the upper cover (700, drawn to the second plate) is made of steel, not aluminum. 
King teaches a corrosion-resistant steel includes a steel substrate with an iron-aluminum intermetallic alloyed layer in contact with the steel substrate (P14). King teaches an aluminum-magnesium-zinc molten bath can be brought into contact with a steel surface that has been cleaned of oxides to form an aluminum-iron intermetallic alloy integral with the steel surface, the alloy having a sufficient thickness of at least one micron to inhibit steel electrochemical oxidation by gaseous oxidants (P18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of King within the battery module of modified Lee ‘565 and provided the second plate (upper cover) made of steel an aluminum-iron intermetallic alloy integral with the steel surface having a thickness of at least one micron to provide wherein the first plate and the second plate are formed of aluminum. This modification would be made with the expectation the second plate could retain rigidity while being able to resist corrosion by inhibiting steel electrochemical oxidation by gaseous oxidants.
Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”) in view of Jung et al (WO2019017637A1 using US 20200365836 A1 as an English equivalent, hereinafter referred to Jung ‘836) as applied to claim 1, further in view of King et al (US 20050047955 A1).
Regarding claims 7 and 8, modified Lee ‘565 is silent to the limitation wherein the battery module further comprises a heat transfer member filling at least a space, among a space between the at least one battery cell and the first plate and a space between the at least one battery cell and the second plate and wherein the heat transfer member is formed of any one of a thermal grease, a thermally conductive adhesive, an epoxy resin, and a heat dissipation pad.
Okada teaches a bottom surface (1A in Fig. 3) of each rectangular battery (1 in Fig. 3) can be stably and reliably connected to a cooling plate (4 in Fig. 3) in a thermally coupled manner via a thermally conducting sheet (6 in Fig. 3) and/or thermal grease (P59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Okada within the battery module of modified Lee ‘565 and provided a thermal grease filling at least a space, among a space between the at least one battery cell and the first plate and a space between the at least one battery cell and the second plate with the expectation that this would allow the at least one battery cell to be stably and reliably connected to the first plate and the second plate.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”) in view of Jung et al (WO2019017637A1 using US 20200365836 A1 as an English equivalent, hereinafter referred to Jung ‘836) as applied to claim 1, further in view of Lee et al (US 20110070474 A1) (hereinafter referred to as “Lee ‘474”).
Regarding claim 9, modified Lee 565 is silent to the limitation wherein the battery module further comprises a cooling device bonded to at least one of an external surface of the first plate and an external surface of the second plate.
Lee ‘474 teaches a heat exchange member (520 in Fig. 8) includes a bottom part (522 in Fig. 9) mounted to the top of a module case (510 in Fig. 8) such that heat dissipation members (420 in Fig. 8) are in tight contact with the bottom part, side parts (528 and 529 in Fig. 9) connected to the bottom part (P111). Lee ‘474 teaches the side parts are provided with coolant channels, and the heat exchange member further has heat dissipation fins (523 in Fig. 9, P111-112). Lee ‘474 teaches that, consequently, it is possible to remove heat transmitted from the heat dissipation members with high reliability and excellent cooling efficiency (P112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Lee ‘474 within the battery module of modified Lee ‘565 and provided a cooling device, such as the heat exchange member of Lee ‘474, bonded to at least one of an external surface of the first plate and an external surface of the second plate, with the expectation that the cooling device would allow for heat to be removed from the first or second plate with a high reliability and excellent cooling efficiency.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”) in view of Jung et al (WO2019017637A1 using US 20200365836 A1 as an English equivalent, hereinafter referred to as Jung ‘836) as applied to claim 1, further in view of Ohta (US 20110052957 A1).
Regarding claim 10, Lee’565 discloses an insulating cover bonded to a side surface of the at least one battery cell in which the electrode lead is disposed (front cover 300 or rear cover 400 in Figs. 1-3 including an insulative coating layer, P67-69, 73-76 127-129).
However, Lee ‘565 does not disclose wherein the insulating cover comprises a through-hole through which the electrode lead passes.
Ohta teaches an assembled battery (1000 in Fig. 2) comprising two covers (201 and 202 in Fig. 2) that are disposed on opposite ends of cells (400 in Fig. 2, [0037]). Ohta teaches the cells are inserted in the insertion cavities (222 in Fig. 2 and 4) of the covers (201, 202) and are firmly held by engaging members (224 in Fig. 4, P37). Ohta teaches the covers (202 in Fig. 2 and 4) include through holes (232 in Fig. 4) through which the electrodes (401 in Fig. 4) are passed (P27). Ohta teaches that when the assembled battery is installed on the vehicle, as shown in FIG. 1, the cells are prevented from rattling when vibrations occur during running of the vehicle. (P37).
Ohta further teaches that while the cylindrical cells are illustrated by way of example as the cells to be held in the above-described embodiment, the shape of the cells is not limited to the cylindrical shape (P39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ohta within the battery module of modified Lee ‘565 and modified the covers of Lee ‘565 such as the covers of Ohta to provide an insulative cover bonded to a side surface of the at least one battery cell in which the electrode lead is disposed, wherein the cover comprises a through-hole through which the electrode lead passes. This modification would be made with the expectation that if the battery module is mounted into a vehicle, or other moving contraption, the at least one battery cell would be prevented from rattling when vibrations occur.
The examiner notes that Ohtas’s teaching of cells being firmly held by engaging members is being considered to speak on the “bonded” limitation desired by the claim. Applicant’s instant specifications states:
 “[0092] The side cover 60 may be bonded to the first plate 50 and the second plate 40 through fixing members such as screws, bolts, or the like, but is not limited thereto.  
[0094] The insulating cover 70 may be bonded to one surface of the battery cells 10 on which the electrode leads 15 are disposed.
[0097] As the sealant 19 is inserted into the slit 74, both side surfaces of the battery cell 10 on which the first sealing portion 2021 is disposed may be fixed to the insulating cover 70. 
[0098] In this embodiment, the sealant 19 may be inserted into and firmly fixed to the slit 74. Thus, since the sealant 19 may be firmly bonded to the insulating cover 70, the electrode leads 15 may not directly face the first plate 50.”
Therefore, due to the broad description of the term “bonded” in Applicant’s instant specification, the broadest reasonable interpretation has been used to meet the claim.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20180138565 A1) (hereinafter referred to as “Lee ‘565”) in view of Jung et al (WO2019017637A1 using US 20200365836 A1 as an English equivalent) in view of Ohta (US 20110052957 A1) as applied to claim 10, and further in view of Jeong (US 20140090780 A1).
Regarding claim 11, modified Lee ‘565 discloses wherein the at least one battery cell comprises a pouch in which an electrode assembly is accommodated (P49-51). 
However, modified Lee ‘565 does not meet the limitation wherein a sealant is disposed between the electrode lead and the pouch, and at least portion of the sealant extends outside of the pouch.
Jeong teaches a pouch type secondary battery (100 in Fig. 3) that includes a pouch (110 in Fig. 3), an electrode tab (120 in Fig. 3), a sealing part (130 in Fig. 3), a pouch sealant (131 in Fig. 3), and a tab sealant (121 in Fig. 3, P31). Jeong teaches the tab sealant is coated on a bonding surface of the electrode tab and predetermined heat and pressure are applied to both sides of the sealing part for a predetermined time (P31). Jeong teaches the heat applied to the sealing part melts the pouch sealant and the tab sealant to bond the sealing part and the bonding surface of the electrode tab, thereby making it possible to close the pouch (P31). Jeong teaches after the electrode tab is heated so that the heat is supplied to the tab sealant bonding between the bonding surface of the sealing part and the electrode tab, the sealing part is sealed (P31). Jeong teaches that even though the size of the pouch increases as the current capacity of the pouch type secondary battery increases, the pressure and the time at which the sealing part is sealed can be minimized, thereby the facility cost and the sealing process time may be reduced (P31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the method taught by Jeong within the battery module of modified Lee ‘565 and provided the sealing portion a pouch sealant, the electrode tabs a tab sealant (such that the at least one battery comprises a sealant disposed between the electrode lead and the pouch and at least portion of the sealant extending outside of the pouch) and heated them to predetermined heat and pressure for a predetermined time, given that Jeong teaches this method can close a pouch and the pressure and the time at which the sealing part is sealed can be minimized, thereby the facility cost and the sealing process time may be reduced.
While modified Lee ‘565 does not explicitly meet the limitation wherein the insulating cover comprises a slit into which the sealant is inserted, Ohta further teaches the covers (201,202) include insertion cavities (222 in Fig. 4). Since the battery cell of modified Lee ‘565 includes the sealant between the electrode lead and the pouch, one of ordinary skill in the art would necessarily recognize that the sealant would be within the insertion cavity when the battery is inserted into the cover. Therefore, modified Lee ‘565 does disclose a slit (insertion cavity 222) into which the sealant is inserted.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 20210344074 A1, hereinafter referred to as Jung ‘074) in view Nakamura et al (US 20190214618 A1) and further in view of Kenney et al (US 20160359211 A1).
Regarding claim 12, Jung ‘074 discloses a battery module (battery module 100 in Figs. 1 and 2) comprising: at least one battery cell including two electrode leads disposed in directions opposite to each other (battery cells 112 in Fig. 1);  and an insulating cover (bus bar frame 50 in Fig. 1, made of an insulating material) bonded to a side surface of the at least one battery cell in which the electrode lead is disposed (P36-38 and Fig. 1).  Jung ‘074 discloses wherein the insulating cover comprises a through-hole through which the electrode lead passes and a protrusion located outside the insulating cover (P38, see Fig. 1, see annotated Jung Fig. 1 below).

    PNG
    media_image2.png
    385
    396
    media_image2.png
    Greyscale

Annotated Jung ‘074

However, Jung ‘074 does not discloses a first plate disposed on a first side of the at least one battery cell to dissipate heat generated by the at least one battery cell externally; a second plate disposed on a second side of the at least one battery cell to dissipate heat generated by the at least one battery cell externally wherein each electrode lead of the at least one battery cell is disposed between the first plate and the second plate, and is disposed to be biased toward the first plate, and wherein protrusion is disposed between the first plate and the electrode lead passing through the through-hole.
In a similar field of endeavor, Nakamura teaches a first plate (bottom heat dissipation plate 4 in Fig. 1) and a second plate (top heat dissipation plate 4 in Fig. 1) on different sides of a battery pack (101 in Fig. 1, P64). Nakamura teaches the first plate and second plate has a heat dissipation property (P64-65).
Regarding the limitation, “to dissipate heat generated by the at least one battery cell externally”, this is an intended use limitation. One would recognize that because the first plate and second plate can dissipate heat, the first plate and second plate would be capable of meeting the limitation “to dissipate heat generated by the at least one battery cell externally”. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Nakamura within the battery module of Jung ‘074 to have provided a first plate disposed on a first side of the at least one battery cell to dissipate heat generated by the at least one battery cell externally; a second plate disposed on a second side of the at least one battery cell to dissipate heat generated by the at least one battery cell externally wherein each electrode lead of the at least one battery cell is disposed between the first plate and the second plate, given that Nakamura teaches the first place and second plate can dissipate heat and this is known to provide cooling to a battery pack. 
One of ordinary skill in the art would also recognize, from this modification,  the protrusion would be disposed between the first plate and the electrode lead passing through the through-hole.
However modified Jun ‘074 still does not meet the limitation wherein each electrode lead is disposed to be biased toward the first plate.
In a similar field of endeavor, Kenney teaches “hot spots”, which can have adverse impacts on battery performance and battery life, may develop at battery tabs and in the area near the battery tabs, particularly during fast charging of the battery cell, since the tabs of lithium-ion battery cells tend to develop more heat than the rest of the battery cell (P5). Kenney teaches the tabs of lithium-ion battery cells tend to develop more heat than the rest of the battery cell, and a battery module’s (1 in Fig. 1) battery cells (14 in Fig. 1) including tabs (16, 18 in Fig. 1) may experience a temperature gradient whereby the temperature of the battery cell will be highest at or near the tabs, due to the higher electrical current density in this region, particularly during fast charging of the battery module (P31). Kenney teaches the removal of excess heat from the area near the battery tabs would enhance battery performance and life (P5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kenney within the battery module of modified Jung ‘074 and rearranged each electrode lead to be disposed to be biased toward the first plate, given that Kenney teaches the electrode leads can become “hot spots” and the removal of excess heat from the area near the battery leads would enhance battery performance and life. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Examiner’s Note
The Examiner wants to note a possible clarity issue with Claim 1.
Claim 1 recites “a first side of the at least one battery cell” in line 4 and “the accommodating portion includes a first side” in line 10. The Examiner questioned “is the first side of the battery cell the same as the first side of the accommodating portion?” The claim language does not distinguish the two which leads to possible clarity issues.
Further, in lines 12-18 “the first side” is repeated twice but does not explicitly distinguish which “first side” is being referred to, which also leads to possible clarity issues.
The same issue arises for “a/the second side” recited in claim 1 as well.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G.B./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729